Citation Nr: 1621428	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-35 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1978 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Detroit, Michigan, certified the claim.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  

The Veteran testified at an October 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disorder.  Imaging has revealed lumbar stenosis and herniated discs.  See, e.g., August 2008 Private Medical Records.  Service records reflect treatment for lower back pain in May 1982 and March 1984.  In October 2015, the Veteran testified that he first injured his back sometime between 1978 and 1981 while carrying a heavy pack on a march.  The Board notes that the record contains a March 2011 formal finding that service treatment records from May 1978 to May 1981 are unavailable.

In February 2010, a private chiropractor who had treated the Veteran opined that the lumbar spine pathologies were the result of an indeterminate old injury, but he could not determine when that injury occurred.  In August 2010, a VA examiner opined that the Veteran's current back condition was less likely than not related to complaints of back pain in service because service treatment records did not show a chronic problem in service.  The examiner did not address the February 2010 private chiropractor's contention that the back condition was related to an old injury, and the examiner offered no further opinion as to its etiology.  This rationale is insufficient for the purpose of determining the etiology of the Veteran's back disorder.  Therefore, another VA examination is needed to determine the nature and etiology of any diagnosed back disorder.  

Any outstanding, relevant treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, private and/or VA.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, the Veteran should be afforded a VA examination to address the nature and etiology of any diagnosed back disorder.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the report that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed back disorder is etiologically related to his periods of active service.  A complete rationale for all stated opinions is required.

The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner should include a discussion of the Veteran's documented medical history, including the February 2010 finding that the back disorder was related to an old injury.  The examiner should accept as competent evidence the lay assertion that the Veteran was first injured and treated for a back problem sometime between 1978 and 1981 while carrying a heavy pack on a march.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




